Citation Nr: 1510113	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in his Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of that hearing is of record.

Although the Veteran submitted a notice of disagreement concerning his claim of service connection for a left ankle disability and the reduction of his disability rating for ischemic heart disease, he specifically limited his appeal to the issue of service connection for bilateral hearing loss when he submitted his substantive appeal.  See February 2013 VA Form 9.  Moreover, even though he testified at his March 2014 hearing before the Board that he intended to continue his appeal of the reduction in his rating for ischemic heart disease, the record shows that he never submitted a substantive appeal as to this issue, but instead submitted a claim for an increased rating for ischemic heart disease in April 2014.  Thus, the Board finds that the Veteran has failed to perfect his appeal on the rating reduction issue.  See 38 U.S.C.A. § 7105(a) (2014); see also 38 C.F.R. § 20.302(b) (2014).  As such, the only issue before the Board is his claim of service connection for bilateral hearing loss.  


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service, or is related to the noise exposure he experienced during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his bilateral hearing loss, which he contends began in service and has been recurrent since that time.  

Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  The Veteran has been currently diagnosed with bilateral hearing loss, and was exposed to extreme loud noise in service while performing his duties as an aircraft mechanic.  See July 2011 VA Examination Report; see also Hearing Tr. at 4-5.  

Furthermore, the evidence of record shows that his current bilateral hearing loss had its onset during service.  The Veteran testified that he first noticed that his hearing was getting worse during service, and that he was diagnosed with bilateral hearing loss within six to eight months after his separation from service.  See Hearing Tr. at 5-6.  The evidence further shows that the Veteran experienced tinnitus during service, and that his tinnitus was related to hearing loss.  See July 2011 VA Examination Report.  The Veteran is competent to give testimony concerning the onset of his hearing loss symptoms and the diagnosis he received from his treating physician after service, and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although there is no medical opinion of record that a nexus exists between the Veteran's symptoms during service and his post-service diagnosis, such evidence is not necessary.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board notes that the July 2011 VA examiner opined that the Veteran's current bilateral hearing loss was not related to service; however, this opinion was based on an inaccurate report that the Veteran's hearing loss began many years after service, rather than within a few months of his separation from service.  As such, the Board affords the July 2011 VA examiner's opinion little probative value.  Consequently, based on the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


